Title: Invoice from Robert Cary & Company, 2 April 1764
From: Robert Cary & Company
To: Washington, George



[London] Apl 2d 1764.

Invoice of Costs & Charges of Goods Shipd by Robt Cary & Co. on board the Charming Polly Robt Watson Master upon the acct & Risk of George Washington & to him Consignd


Saml Ballamy Nails


In a Cask 3/ 12½ M 20d. flat pts 7/
[£] 4.10.6


In a Cask 3/ 12½ M 20d. Do Do 7/
4.10.6


In a Cask 3/ 26 M 10d. Do Do 5/
6.13. 


In a Cask 3/ 25 M 10d. Do Do 5/
5. 7.2



 21. 1.2


Entry out Searchers Fees & Shipg Chars.
.10.6


Freight primage & Bills of Loadg
.15.6


Commissions 2½ prCt
.11.2



£22.18.4


E. E. Robt Cary & Co.



